Citation Nr: 1451470	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of a left eye injury.

3.  Entitlement to an initial compensable evaluation for residuals of traumatic brain injury (TBI), to include insomnia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1996 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The October 2009 rating decision granted service connection for residuals of TBI (including insomnia), and assigned a noncompensable rating effective June 13, 2008; denied service connection for residuals, left eye injury; and denied service connection for PTSD.

The Board notes that in a Decision Review Officer (DRO) decision in May 2012, the RO granted an increased 10 percent rating for degenerative joint disease (DJD), right hip, effective June 13, 2008.  While this was not a full grant of benefit sought, see AB v. Brown, 6 Vet. App. 35 (1993), the Veteran submitted a statement in October 2013 which specified that he was "satisfied with the hip rating."  As the Veteran has indicated his satisfaction with the assigned disability rating for DJD of the right hip, his claim with respect to that issue is no longer on appeal.

Regarding the Veteran's claim for entitlement to service connection for PTSD, the record reflects diagnosis of several mental disorders, and so the issue has been recharacterized to expand the claim to consider all of them.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The claims file contains a statement submitted by the Veteran in November 2013 which appears to raise a request to reopen a previously denied claim for service connection for a right knee disorder.  This matter had not been addressed by the AOJ.  As such, this matter is not properly before the Board, and is REFERRED to the AOJ for appropriate action.  


The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that VA examinations were requested on April 12, 2012 in connection with the Veteran's claims for an acquired psychiatric disorder, service connection for residuals of a left eye injury, and an increased rating for residuals of TBI.  The examinations were cancelled in May 2012, because the Veteran had failed to report.  However, the June 2012 Statement of the Case (SOC) indicated that the Veteran was "scheduled for a VA examination with the Washington VA Medical Center on 4/12/12."  Also, the Veteran's representative, in an October 2013 Informal Hearing Presentation, stated that the Veteran did not receive the letter notifying him of the scheduled appointment, and would like to be rescheduled for another examination.  In light of the above, it appears that the Veteran may not have been properly notified of the scheduled VA examinations; therefore, new examinations are warranted.  Record of the notice sent to the Veteran of the VA examinations must be included in the claims file.

Additionally, as the case is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Washington, DC and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since April 2010.

2.  Schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner is asked to address the following:

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD should be discussed.

b)  The examiner is then asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is related to the Veteran's active military service, to include the Veteran having been assaulted and hit in the head with a bottle in October 1997, which is reflected in his service treatment records. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Schedule the Veteran for a VA eye examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner is asked to address the following:

a)  The examiner should identify the Veteran's currently diagnosed disabilities of the left eye.

b)  The examiner is then asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed disability of the left eye is related to the Veteran's active military service, to include the Veteran's in-service left eye injury in January 1997. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected TBI residuals, including insomnia. The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  In evaluating the Veteran, the VA examiner should evaluate the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

